Chiee Justice Steele
delivered the opinion of the court:
The defendant in error having procured a judgment in the district court, filed a transcript of the judgment docket in various counties in the state. After the writ of error was made a supersedeas, the plaintiffs in error demanded of the defendant in error that she “release, cancel and annul said transcript of the judgment docket in the various counties where same had been recorded.” The defendant in error having declined to cancel the record so- made, the plaintiffs brought this action for damages, alleging that by reason of the recording of said transcript and the continuance of the same on the record and the publicity given thereto, their credit and reputation had suffered great damage and impairment, and that they had been greatly harassed, hindered and embarrassed in the conduct of their business. A demurrer to the complaint was sustained, and the plaintiff elected to stand by the complaint. Judgment was rendered for the defendant.
The demurrer was correctly sustained. Sec. 388 of the Civil 'Code, as well as the statute, permits the filing of a transcript of the judgment docket by a judgment creditor. They provide that the lien so secured shall continue for six years, unless the judgment be previously satisfied. The lien of the judgment is not destroyed by the supersedeas. The supersedeas has the same effect as an appeal bond, *4and merely suspends the judgment. The judgment creditor has the right to have his judgment secured by the filing of a transcript of the judgment docket, notwithstanding an appeal has been perfected—Mulligan v. Smith, 32 Colo. 409.
The judgment is affirmed. Affirmed.
Mr. Justice Campbell and Mr. Justice Musser concur.